 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 1 of 18 PageID #:1467



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES, ex rel.
RONALD J. STRECK,

                        Plaintiff,
                                                  Case No.    14 C 9412
           v.
                                              Judge Harry D. Leinenweber
TAKEDA PHARMACEUTICALS
AMERICA, INC., et al.,

                     Defendants.


                        MEMORANDUM OPINION AND ORDER

                               I.    BACKGROUND

      The relator, Ronald J. Streck (“Relator”), a former executive

of a network of drug regional wholesalers, brings this qui tam

action against Defendants, Astellas Pharma US, Inc. (“Astellas”)

and Eli Lilly and Company (“Lilly”).           The action is being brought

on behalf of the United States and 26 states.             Neither the United

States nor any of the states has sought to intervene.

      The underlying facts of the case are not in dispute.                    The

case involves the allegation that Astellas and Lilly defrauded

Medicaid in violation of the False Claims Act and corresponding

state statutes, when they calculated certain rebates owed under

the   Medicaid   Drug    Rebate     Program   (“MDRP”).      This   program    is

designed to offset the cost of prescription drugs dispensed to

Medicaid   patients.       Participating      manufacturers     must   pay    the
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 2 of 18 PageID #:1468



government a rebate of a portion of the proceeds of their drug

sales that are covered by a state’s Medicaid plan.                  The base for

computation of the rebate is the Average Manufacturer’s Price

(“AMP”), which is the average price wholesalers pay participating

manufacturers for drugs.         The lower the AMP, the lower the rebate

that the manufacturer must pay to the government.                         This case

involves two separate methods that the defendants employed to lower

their AMPs, which in turn lowered the rebates that they paid under

the MDRP.    The Relator contends that these methods, or “schemes,”

constitute fraud on the government and violate the False Claims

Act.

       According to the Complaint, Astellas, from April 1, 2005

through    March   31,    2010,    entered      into    agreements    with     drug

wholesalers    under     which    the    wholesalers      would    provide    “core

services” to Astellas of real value to it, and in return, Astellas

agreed to pay the wholesaler a payment of a percentage of gross

purchases.      These    services       included,      among    others,    contract

administration; inventory and sales reports; returns processing;

and    inventory   management.          The     wholesale      agreement    allowed

Astellas to account for these payments as discounts from its sales

price which reduced its AMP, which in turn resulted in a reduced

rebate under the MDRP.           The Complaint classifies Astellas as a

“Discount Defendant.”



                                        - 2 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 3 of 18 PageID #:1469



      With    respect    to    Lilly,    the    Complaint     alleges     what   the

Complaint describes as the “service fee scheme.”                According to the

Complaint, Lilly adopted a method to reduce its AMP by deducting

“price-appreciation credits” (“PACs”) from the service fees it

agrees to pay its wholesalers for performing services such as

previously described as services performed by Astellas’ wholesale

customers.     PACs were created to inhibit drug wholesalers from

speculative buying to build up stocks of drugs in the hope that

the manufacturers would increase their prices in the future.                     Such

increases would enable a wholesaler to sell its extra inventory at

a profit.     To deter this practice manufacturers, such as Lilly,

began   to    insert     so-called       “clawback”     provisions        in   their

agreements with their wholesalers, which obligated the wholesalers

to   return   their     profits    to   the     manufacturer.       The    clawback

provisions, instead of providing for cash payments for these excess

inventory     profits,    were    structured      so   that   the   manufacturer

received credits for these profits, known as “price appreciation

credits” (“PAC”), which were used to offset the service fees the

manufacturer paid to the wholesaler.               By statute and regulation,

however, the service fees incurred by a manufacturer, provided

they are bona fide, are not deductible from its sale price when

calculating its AMP.          So, the service fee “scheme,” as alleged in

the Complaint, charges that Lilly, knowing that service fees were

not deductible from its sales price, lowered its service fees by

                                        - 3 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 4 of 18 PageID #:1470



deducting the PACs, thereby increasing its profits without raising

its AMP.

                II.   STATUTORY AND REGULATORY HISTORY

     Since the adoption of the MDR Program in the 1990s, Congress

and the Center for Medicare and Medicaid Services of the Department

of HHS (“CMS”) have adopted comprehensive statutes and regulations

that govern the calculation of the AMP.           In 1991 Congress defined

AMP as “the average price paid to the manufacturer for the drug in

the United States by wholesalers for drugs distributed to the

retail pharmacy class of trade.”            42 U.S.C. § 1396-8(k)(1).         In

2006, Congress directed CMS to promulgate a regulation to clarify

the requirements for determining the AMP.              CMS responded with a

regulation that, among other things, prohibited the inclusion of

“bona fide service fees” (“BFSF”) in the calculation of the AMP.

BFSF were defined as:

     fees paid by manufacturer to an entity; that represent
     fair market value for a bona fide, itemized service
     actually performed on behalf of the manufacturer that
     the manufacturer would otherwise perform (or contract
     for) in the absence of the service arrangement; and that
     are not passed on in whole or in part to a client or
     customer of an entity, whether or not the entity takes
     title to the drug. Id. at § 447.502 (2007).

     The regulation also required the manufacturer to adjust the

AMP for a specific rebate period if cumulative discounts, rebates,

or other arrangements subsequently adjusted the prices that the

manufacturer actually realized from the wholesaler.


                                    - 4 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 5 of 18 PageID #:1471



       In    2010,    Congress       enacted      the   Patient        Protection   and

Affordable Care Act, a/k/a “Obama Care” (the “ACA”).                      As a result,

CMS withdrew its 2007 regulation to account for the changes brought

about by the ACA.       Manufacturers were directed to comply with the

ACA’s statutory requirements, which included a prohibition of

deducting     fees     paid    for    distribution        service       and   inventory

management fees from the AMP calculation.

       In 2012, CMS proposed a regulation that largely tracked the

2007   regulation      in     defining    service       fees.     CMS     specifically

mentioned PACs in the preamble to that proposed regulation.                          It

said, “retroactive price adjustments, sometimes known as price

appreciation credits, do not meet the definition of a bona fide

service fee as they do not reflect any service or offset of a bona

fide service performed on behalf of the manufacturer.”                         77 Fed.

Reg. 5318,5332 (Feb. 2, 2012).             However, the regulation adopted in

2016, did not mention PACs.

                            III.     PREVIOUS LITIGATION

                                     A.   Streck I

       The relator commenced his litigation in 2008 when he filed a

qui    tam    action    in     the     Eastern     District       of     Pennsylvania.

(“Streck I”).        Both Astellas and Lilly, together with a number of

other drug manufacturers, were named as Defendants. The government

declined to intervene in the case against Astellas and Lilly and

a number of other manufacturers. Streck then voluntarily dismissed

                                          - 5 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 6 of 18 PageID #:1472



Astellas and Lilly and some of the other defendants, from Streck I.

However,     the    remaining    Defendants,             including    both     discount

defendants    and    service    fee    defendants,          moved    to    dismiss   the

Complaint,     contending       that        the     statutory        and     regulatory

requirements       governing    the    AMP        were     ambiguous,      that   their

interpretations were reasonable, and therefore that the complaint

should be dismissed for failing plausibly to plead scienter.                         The

District Court denied the motion with respect to the discount

defendants but granted the motion with respect to the service fee

defendants.     The discount defendants then settled with the relator

and    the   relator   appealed       the    dismissal       of     the    service   fee

defendants to the Third Circuit. That court affirmed the dismissal

in a non-precedential opinion.              U.S. v. Allergan, Inc., 746 Fed.

Appx. 101 (3rd Cir. 2018).

                                B.     Streck II

       In 2013, Streck filed a new lawsuit in the Eastern District

of Pennsylvania, U.S. ex rel. Streck v. Bristol-Myers Squibb

Company (“BMS”) (“Streck II”), against several drug manufacturers

including BMS.      Streck dismissed all Defendants from the case save

BMS.   BMS, according to the Complaint, engaged in both the service

fee scheme and the discount fee scheme.                     The Complaint charged

that “[a]t various times [BMS] deducted service fees from the

calculation of the AMP and at other times it deducted the price

appreciation credits from the service fees, when it did not deduct

                                       - 6 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 7 of 18 PageID #:1473



the service fees from the calculation of the AMP.”               Recently the

District court denied BMS’s motion to dismiss concluding that the

complaint plausibly alleged falsity, scienter, and materiality,

and complied with Rule 9(b).

                               C.   Streck III

      The relator filed this suit in 2014 on behalf of the United

States and 28 states plus the District of Columbia, against various

defendants, including Astellas and Lilly (“Streck III”).                      In

January 2018, the federal government notified the Court that it

was declining to intervene with respect to Astellas and all other

defendants save Lilly, which it was continuing to investigate.

The   relator   then   voluntarily      dismissed   all   defendants     except

Astellas and Lilly.      Defendants filed a motion to dismiss, after

which the Relator filed a first amended complaint.             The relator in

this complaint, as was the case with his previous complaints,

alleged that Astellas and Lilly improperly accounted for service

fees paid to wholesalers and, in doing so, improperly reduced their

AMPS, which in turn improperly reduced their rebate obligations.

Astellas also is alleged to have wrongfully treated all service

fees it paid to wholesalers as deductions in computing its AMP (a

“Discount   Defendant”).        Lilly    is   alleged   to   have   wrongfully

deducted price appreciation credits from the service fees it paid

to manufacturers, improperly reducing its AMP.                  (“Service Fee

Defendant”).

                                    - 7 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 8 of 18 PageID #:1474



      Defendants, Astellas and Lilly, have once again filed Motions

to Dismiss, one, for lack of jurisdiction pursuant to Rule 12(b)(1)

and, two, for failure to state a claim pursuant to Rule 12(b)(6).

                     IV.    THE RULE 12(B)(1) MOTION

      According to Defendants’ Rule 12(b)(1) Motion, Streck III

runs afoul of two provisions of the Federal False Claim Act:

Section   3750(b)(5),      the   so-called    “first    to   file   bar,”    and

Section 3750(e)(4)(A), the “public disclosure” bar.              Accordingly,

the court does not have jurisdiction.

      The basis for the first to file bar claim is that at the time

the Relator filed this suit against Astellas and Lilly, Streck I

was   a   pending    action      in   a   Pennsylvania       District    Court.

Section 3750(b)(5) states “[w]hen a person brings an action under

this subsection, no person other than the Government may intervene

or bring a related action based on the facts underlying the pending

action.” Defendants, in arguing for dismissal, argue that Streck I

was filed on October 28, 2008, and Streck III was filed on

November 24, 2014, while Streck I was still pending (it was not

over until the Third Circuit affirmed the dismissal in 2018). They

also contend that the two actions are “related,” citing U.S. ex

rel. Chovanec v. Apria Healthcare Group Inc., 606 F.3d 361, 365

(7th Cir. 2010), because they rely upon essentially the same

factual scenarios.



                                      - 8 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 9 of 18 PageID #:1475



     The Relator contends however that, at the time of the filing

of Streck III, Astellas and Lilly had been voluntarily dismissed

from Streck I and been out of the case for over three years prior

to the filing of Streck III.         He also cites Covanec for the test

of relatedness:    whether the two actions are “materially similar,”

i.e., whether the two cases have the material facts in common.                He

argues that the defendants are different, the service agreements

upon which the alleged frauds are based are different, and the

actual drug purchases are different, although the general scheme

may be common.

     The Relator is correct on his first point:             because Astellas

and Lilly had been dismissed but not on the merits, i.e., without

prejudice, a dismissal here, as sought by defendants, would, in

effect, constitute a “dismissal with prejudice” and would insulate

defendants from any future qui tam actions based on the two

schemes.   Such a result that would be contrary to the approach the

Supreme Court took in Kellogg Brown & Root Services, Inc. v U.S.

ex rel. Carter, 135 S. Ct. 1970, 1978 (2015).             In Kellogg Brown &

Root, the relator’s case was dismissed without prejudice under the

first to file bar because a previous qui tam case having similar

claims was pending and was considered to be a related case.               While

the relator’s appeal of the dismissal was pending, the so-called

related case was dismissed for want of prosecution.                The relator

immediately filed a new complaint, which the court again dismissed

                                    - 9 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 10 of 18 PageID #:1476



on the basis of the first to file bar, because the relator’s first

case was pending on appeal. The relator then voluntarily dismissed

the appeal and filed a new complaint which was against dismissed,

but this time with prejudice.        On appeal to the Supreme Court, the

case was reversed and remanded to remove the “with prejudice”

provision as being error, because it was based on an improper

interpretation of the word “pending.”           The Supreme Court said:

     [n]ot only does petitioners’ argument push the term
     “pending” far beyond the breaking point, but it would
     lead to strange results that Congress is unlikely to
     have wanted.     Under petitioners’ interpretation, a
     first-filed suit would bar all subsequent related suits
     even if that earlier suit was dismissed for a reason
     having nothing to do with the merits.

                                     * * *

     [w]e hold that a qui tam suit under the FCA ceases to be
     “pending” once it is dismissed. We therefore agree. . .
     that the dismissal with prejudice. . . was error.

The point the Supreme Court was making was that Congress would not

have wanted a dismissal, which was not on the merits, to act as a

bar to a subsequent effort to recover funds for the government

which may have been lost due to fraud.             Here,   like   in   Kellogg,

Brown & Root, the claims against Astellas and Lilly were dismissed

without reaching the merits.

     The Relator also makes the additional point that the first to

file bar is not jurisdictional.        U.S. ex rel. Health v. AT&T, Inc.,

791 F.3d 112 (D.C. Cir. 2015); U.S. ex rel. Berkowitz v. Automation



                                    - 10 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 11 of 18 PageID #:1477



Aids, No. 13 C 08185, 2017 WL 1036575, at *10 (N.D. Ill. Mar. 16,

2017).

       The Defendants’ second basis for dismissal is the prior public

disclosure bar.      This provision of the False Claims Act reads as

follows:

       The court shall dismiss an action or claim under this
       section, unless opposed by the Government.            If
       substantially the same allegations or transactions as
       alleged in the action or claim were publicly disclosed
       - (i) in a Federal criminal, civil, or administrative
       hearing in which the Government or its agent is a party;
       (ii) in a congressional, Government Accountability
       Office, or other Federal report hearing audit, or
       investigation, or (iii) from the news media. Unless the
       action is brought by the Attorney General or person
       bringing the action is an original source of the
       information.

The government has filed its notice of opposition to dismissal on

this ground.     The government’s right to object was created in a

2010 amendment to the False Claims Act, so the objection only

applies to claims arising on or after March 23, 2010.                        The

government however has taken no position as to claims arising prior

to that date.     The issue is whether a refiling of a case against

two defendants who were originally named in a prior suit but who

were dismissed without prejudice, i.e., not on the merits, warrants

dismissal with prejudice because of the public disclosure bar.

The answer here should be the same as the answer was to the motion

to dismiss a qui tam suit with prejudice under the first to file

bar.     Why should a possible claim under False Claims Act be


                                    - 11 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 12 of 18 PageID #:1478



dismissed with prejudice because the claim had been previously

dismissed for reasons other than the merits?               If Streck was the

original source of the false claims alleged against Astellas and

Lilly in Streck I, then why would he not be the original source in

Streck III, which is essentially the same case as Streck I but

with considerably more detail pled with respect to Astellas and

Lilly?    What we have is a qui tam action filed against Defendants

in Streck I, which was dismissed against Astellas and Lilly on

Relator’s motion for reasons other than the merits.                Streck III,

a refiling of Streck I, which at the time was no longer pending

against Astellas and Lilly, if dismissed because of the public

disclosure bar, would amount to a dismissal with prejudice, and

would raise the same question the Supreme Court posed in Kellogg

Brown & Root, “[w]hy would Congress want the abandonment of an

earlier suit to bar a later potentially successful suit that might

result in a large recovery for the Government?”              Id. at 1978.

     The cases cited by Defendants do not require a different

result.    In U.S. ex rel. Lisitza v. Par Pharm. Companies, Inc.,

No. 06 C 06131, 2017 WL 3531678 (N.D. Ill. Aug. 17, 2017), an

alleged   prescription-switching        scheme,    was   well   known    to   the

government at least four years before the Relator filed his suit.

In U.S. ex rel. Bogina v. Medline Indus., Inc., No. 11 C 05373

2015 WL 1396190 (N.D. Ill. Mar. 25, 2015), involved a second

complaint by a different relator, that basically parroted the

                                    - 12 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 13 of 18 PageID #:1479



allegations of an earlier complaint.           The fact that Streck was the

same Relator involved in both Streck I and Streck III is the

difference.     The Rule 12(b)(1) Motion is denied.

                      V.     THE RULE 12(b)(6) MOTION

     The Defendants have moved to dismiss the qui tam action under

Rule 12(b)(6) and also for lack of specificity under Rule 9(b).

With respect to Lilly, the Defendant asks the Court to follow the

Third Circuit’s decision in Streck I which was a “non-precedential”

decision.      The Third Circuit decision does not help Astellas

because   it   concerned      only    “service   fee”   defendants     and   not

“discount defendants.”        See Allergan, 746 Fed. Appx. at n.2.

     The Third Circuit’s decision in favor of the service fee

defendants     was   based    on    its   conclusion    that   the   applicable

requirements for calculating the AMP failed to specify whether the

AMP is the “initial price” or the “cumulative price” realized by

the manufacturer.      The court began its analysis by noting that the

PCA imposes liability on any person who “knowingly” makes a false

claim to the government.           31 USC § 3729(a)(1)(A).      A person acts

“knowingly” if he or she “acts in reckless disregard of the truth

or falsity of . . . information.”          § 3729(b)(1)(A)(iii).      The court

in part relied upon the Supreme Court’s decision in Safeco Ins.

Co. of Am. v. Burr, 127 S. Ct. 2201 (2007), which suggested three

inquiries as to whether a decision was based on a reasonable, but

erroneous interpretation of a statute:            (1) whether the relevant

                                      - 13 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 14 of 18 PageID #:1480



statute was ambiguous; (2) whether a defendant’s interpretation of

that ambiguity was objectively unreasonable; and (3) whether a

defendant was “warned away” from the interpretation                 by available

administrative and judicial guidance.              Safeco Ins. Co. of Am. v.

Burr, 127 S. Ct. 2201 (2007); United States ex rel. Purcell v. MWI

Corp, 807 F.3d 281, 287-88 (D.C. Cir. 2015).                  The Third Circuit

found that the definition of AMP was ambiguous with regard to price

appreciation credits, by noting that nowhere did a statute or a

regulation address PACs.        It agreed that PACs could be considered

a component of the cumulative value that the manufacturer receives

for a drug, but it noted that neither the word “initial” nor the

word   “cumulative”     appears    before    “price”     in   the   statute     and

regulation.      The court agreed with the District Court that the

“price paid to the manufacturer” could be read as referring to the

price initially paid by the wholesaler because the versions of the

statute    and    regulations     lacked     “temporal”       limitations      when

referring to “price.”        Whether there was any guidance that could

have warned the manufacturers about their use of PACs, the Court

noted that the CMS as well as OIG suggested that there was

significant      confusion   regarding      what    to   include     in   an    AMP

calculation, and PACs were not addressed by the CMS until 2012,

and even then it did not do so definitively, when it expressed its

belief in a non-binding preamble that PACs should not be considered



                                    - 14 -
    Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 15 of 18 PageID #:1481



a     service     fee.      The    court       further   noted          that   the   ensuing

regulation, which was not adopted until 2016, did not mention PACs.

        Streck, on the other hand, asks the Court to follow U.S. ex

rel. Streck v. Bristol-Myers Squibb (Streck II), No. No. 13-7547,

2018 WL 6300578 (E.D. Pa. Nov. 29, 2018), which found that BMS, as

a service fee defendant during some of the time period in question,

failed to heed the guidance given in 2012 by CMS where it opined

that PACs did not meet the definition of a bona fide service fee.

That court found that Streck had “plausibly” pled that BMS had

been     warned    that     it    was    incorrectly      calculating          its   AMP    by

considering PACs as deductible from service fees.                              It therefore

denied BMS’s motion to dismiss the allegations relating to the

Service fee scheme.

        The BMS court also discussed the discount scheme.                            It was

noted that the law and regulations prior to 2007 were silent as to

how to treat bona fide service fees and whether they could be

considered       as   discounts         in   calculating       a   manufacturer’s         AMP.

However, in 2007 CMS identified certain specific types of discounts

that were not allowed in calculating the AMP and further stated

that     bona     service    fees       also    could    not       be    included    in    the

calculation.          In the 2010 regulation, inventory management and

distribution services were specifically excluded from the AMP

because these were considered to be bona fide service fees.                                 In

2012 the district court in Pennsylvania (Streck I), as previously

                                             - 15 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 16 of 18 PageID #:1482



noted, denied a motion to dismiss brought by discount defendants,

based on its conclusion that from 2007 onward CMS had provided

guidance to manufacturers that they should not include bona fide

service fees in the calculation of the AMP.           Streck I, 894 F. Supp.

2d at 598.     Thus, manufacturers were forewarned by both the CMS

and a federal district court not to consider service fees as

discounts.

       The issue here is whether this Court should follow the Third

Circuit (Streck I) or follow the Pennsylvania Eastern District

Court (Streck II).      Since the case is before the Court on a Motion

to Dismiss where the Court should take all well pleaded facts as

true, the balance tips in the favor of denial of the Rule 12(b)(6)

Motions to Dismiss.          The issue is admittedly clearer on the

question of Discount defendants.           As noted by the District Court

Judge in Streck II, the CMS had clearly advised as early as 2010

that inventory management and distribution fees were bona fide

service fees and were not to be considered in calculating the AMP.

Earlier than that, the CMS regulations in 2007 stated that bona

fide service fees were to have no effect on the computation of the

AMP.    In 2012, the District Judge in Streck I denied the discount

defendant’s motion to dismiss finding that a discount defendant

was “reckless” for classifying service fees as discounts.                    The

Court   therefore    finds    that   the    Complaint    adequately     alleges



                                     - 16 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 17 of 18 PageID #:1483



sufficient facts to prove scienter with respect to Astellas and

the discount scheme allegations in the Complaint.

     With    respect     to   the      service   fee   Defendant   Lilly,    and

apparently Astellas at times, the Court finds, in agreement with

the District Judge in Streck II, that the preamble to the 2012

proposed    regulation     was    sufficiently      clear   with   respect     to

treatment of PACs, that, coupled with the wording of the 2007

regulation, which stated that a manufacturer “must adjust the AMP

for a rebate period if cumulative discounts, rebates, or other

arrangements subsequently adjust the prices actually realized” (72

DE R 39,242), were sufficient to have warned defendants away from

including PACs in the computation of their AMPs.                     Thus, the

Complaint, as with the discount defendant, Astellas, adequately

alleges scienter with respect to Lilly, the service fee defendant.

The issue of scienter can be revisited at the summary judgment

stage when the Court will have a more complete record.

                                 VI.    RULE 9(b)

     The Defendants lastly argue that the Complaint fails to

satisfy Rule 9(b) due to lack of specificity with respect to the

allegations of false AMP submissions.                  However, the Complaint

clearly alleges that Astellas subtracted the service fees it paid

from the prices it received from the wholesalers, thus treating

these fees as “discounts.”              Furthermore, the service fees are

clearly alleged to be “bona fide service fees.”                 The Complaint

                                       - 17 -
 Case: 1:14-cv-09412 Document #: 122 Filed: 04/03/19 Page 18 of 18 PageID #:1484



also clearly alleges that Lilly deducted PACs from the bona fide

service fees it contracted to pay to its wholesalers, thus reducing

the total amount of money it paid for these service fees, which

reduced its AMP.      As explained by the district court in Streck I:

          In this case, while Plaintiff has not provided the
     exact claims filed by Defendants that are allegedly
     fraudulent, Plaintiff did provide specific contracts
     between Defendants and wholesalers. Plaintiff detailed
     how the alleged fraud occurred. Plaintiff specified the
     statutory and regulatory provisions violated, and also
     indicated that Defendants had to file the wire AMP
     reports with the Government “not later than 30 days after
     the last day of each rebate period under the agreement.”
     42 U.S.C. § 1396r-8(b)(3)(A)(i).        This detail is
     sufficient to meet the particularity requirement of Rule
     9(b) in this case.

U.S. ex rel. Streck v. Allergan, 894 F. Supp. 2d 585, 602 (E.D.

Pa. 2012).

     The Court agrees and finds that the Complaint sufficiently

provides details of the two alleged schemes to satisfy Rule 9(b).

Therefore, the Motions to Dismiss under Rule 12(B)(6) and Rule 9(b)

are denied.

                               VII.    CONCLUSION

     For the reasons stated herein, Defendants’ Rule 12(b)(1) and

Rule 12(b)(6) Motions to Dismiss are denied.

IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court
Dated: 4/3/2019

                                      - 18 -
